FILED
                                                        DECEMBER 22, 2020
                                                     In the Office of the Clerk of Court
                                                    WA State Court of Appeals, Division III



         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

STATE OF WASHINGTON,                         )         No. 36690-1-III
                                             )
                    Respondent,              )
                                             )
             v.                              )         UNPUBLISHED OPINION
                                             )
PEDRO CADENAS,                               )
a/k/a PEDRO CARDENAS,                        )
                                             )
                    Appellant.               )

      LAWRENCE-BERREY, J. — Pedro Cadenas appeals after being convicted of first

degree murder, second degree unlawful possession of a firearm, and attempted theft of a

motor vehicle. We affirm his convictions and sentence, but remand for the trial court to

exercise its discretion whether to waive community custody supervision fees.

                                         FACTS

      Manual Molina was shot and killed by someone who tried to steal his sport utility

vehicle. A police investigation concluded that Mr. Molina’s assailant was Pedro

Cadenas, then 17 years old. The State charged Cadenas with first degree murder, or

alternatively second degree murder, second degree unlawful possession of a firearm, and
No. 36690-1-III
State v. Cadenas


attempted theft of a motor vehicle. In addition, the State alleged the firearm enhancement

with respect to the murder charges.

      The matter proceeded to trial. During jury selection, defense counsel questioned

venire juror 6 about something disclosed on his juror questionnaire.

               Q.     . . . We noticed in the questionnaire . . . that there was
      some trauma in the past with your mother being murdered and raped.
      That’s pretty serious. That’s why we’re asking you questions outside of the
      jury . . . . We’re just wondering how has that affected, you, and would it
      affect you to go through a murder-type trial?
               A.     Well . . . I don’t know for sure. You know, since yesterday
      [I] certainly have been reflecting on that period of time in my life. But, you
      know, I don’t know how emotional or whatever I’d get about it, but I think
      I’d be relatively stable.
               Q.     So you don’t feel like it would distract you in any way?
               A.     Well, that’s the part that I’m not really clear on if—if, yeah. I
      don’t think it would, but you never know.
               Q.     If it did distract you, would you be willing to bring it to the
      Court’s attention?
               A.     Sure.
               ....
               Q.     And then you also indicated in your questionnaire that you
      feel like you could not be fair and impartial in this case regarding your
      history with your mother’s trauma and those types of things. So to balance
      that out obviously you thought about it last night. Has your opinion
      changed?
               A.     Well, I can’t say it’s changed. It’s basically—I put that down
      just as a flag, if nothing else, because I think it would be OK, but, you
      know, I don’t want to go with the pretense that—I’ll definitely, you know,
      be fine and wouldn’t have some, you know, it wouldn’t affect me. I don’t
      think it would, but, you know, I don’t know for sure.

Report of Proceedings (RP) (Nov. 14, 2018) at 42-43.


                                             2
No. 36690-1-III
State v. Cadenas


       In response to a question from the State, the venire juror disclosed that his

mother had been raped and murdered in 1980. After the parties said they had no

further questions, the trial court excused the prospective juror from the courtroom.

       Defense counsel challenged venire juror 6 for cause. The trial court denied

the challenge. It explained, “Listening to the statements, the testimony of the

prospective juror this morning, the Court does not believe that it’s been

established that he could not be fair and impartial in this case.” RP (Nov. 14,

2018) at 45-46. Ultimately, defense counsel exercised only four of the allowed

eight peremptory challenges and permitted venire juror 6 to serve on the jury.

       The trial concluded with the jury finding Cadenas guilty of first degree murder,

second degree unlawful firearm possession, and attempted theft of a motor vehicle. It

also found that Cadenas was armed with a firearm during the commission of the murder.

       At sentencing, the trial court considered the risk assessment report from a

community corrections officer (CCO), two statements by the victim’s family members, a

letter from Cadenas’s mother, and the parties’ arguments. The CCO’s report discussed

Cadenas’s uncooperative attitude and his extreme disruptive behavior throughout his

incarceration. The mother’s letter discussed her son’s grievous childhood, including how

her own incarceration and deportation left her then five-year-old son without a parent

when his father was killed.

                                             3
No. 36690-1-III
State v. Cadenas


       The State acknowledged that Cadenas’s youth normally would be a mitigating

factor, but urged the court to sentence him to the upper end of the standard range. In

making its argument, the State focused on Cadenas’s lack of remorse and behavior during

incarceration. The State argued these factors signaled that Cadenas lacked an

amenability to change.

       Defense counsel urged the court to sentence Cadenas to the bottom end of the

standard range. Counsel emphasized the many hardships faced by Cadenas throughout

his life. He discussed scientific literature that explained that teenagers did not have fully

formed brains, resulting in an inability to engage in adult decision making. He also

discussed how Cadenas might mature and behave more responsibly once he was given

the structure and rehabilitative programs at the Department of Corrections.

       Defense counsel did not discuss the court’s authority, when sentencing a defendant

who committed a crime as a juvenile, to sentence below the standard range or to waive

the 60-month firearm enhancement.

       The court noted it “had a chance to consider this matter with some length,” and

noted it had “certainly taken into consideration” Cadenas’s youth. RP (Mar. 19, 2019) at

40-41. The court also noted “there is a great deal of research regarding adolescent brain

development, and the lack thereof, and how that impacts an individual’s abilities to make




                                              4
No. 36690-1-III
State v. Cadenas


decisions and impulse control, things of that nature. So that’s given me a great deal of

pause as to what is the appropriate sentence” in this case. RP (Mar. 19, 2019) at 41.

       The court noted that Cadenas, during trial and sentencing, showed a “smugness”

and “almost a total absence of any remorse.” RP (Mar. 19, 2019) at 41. The trial court

imposed a sentence of 434 months, which was the top of the standard range. It also

found Cadenas indigent for purposes of appeal and waived all discretionary costs.

       Cadenas timely appealed to this court.

                                         ANALYSIS

       Cadenas makes four arguments on appeal. We address them in order.

       1.     JUROR BIAS

       Cadenas contends the trial court violated his right to an impartial jury. He argues

venire juror 6 was biased and should have been removed for cause.

       “Criminal defendants have a federal and state constitutional right to a fair and

impartial jury.” State v. Irby, 187 Wash. App. 183, 192, 347 P.3d 1103 (2015). Allowing a

juror who is biased to sit on the jury violates this right. Id. at 193. Actual bias means

“the existence of a state of mind on the part of the juror in reference to the action, or to

either party, which satisfies the court that the challenged person cannot try the issue

impartially and without prejudice to the substantial rights of the party challenging.”

RCW 4.44.170(2).

                                               5
No. 36690-1-III
State v. Cadenas


       Where a defendant fails to use all peremptory challenges and allows a purportedly

biased juror to be seated on the jury, the defendant waives any error relating to the trial

court’s refusal to remove the juror for cause. State v. Munzanreder, 199 Wash. App. 162,

179-80, 398 P.3d 1160 (2017). Here, Cadenas retained four of his eight preemptory

challenges at the end of jury selection. He chose not to use any of his remaining

challenges and permitted venire juror 6 to be seated on the jury. Because of this, he

waived any challenge to the trial court’s refusal to remove juror 6 for cause.

       2.     FAILURE TO MEANINGFULLY CONSIDER YOUTH AT SENTENCING

       Citing In re Personal Restraint of Ali, 196 Wash. 2d 220, 474 P.3d 507 (2020),

Cadenas contends the trial court erred by not taking into account his youth at sentencing.

We disagree. The trial court explicitly noted its authority to take Cadenas’s youth into

account.

       Citing State v. O’Dell, 183 Wash. 2d 680, 358 P.3d 359 (2015) and other authorities,

Cadenas argues the trial court was required to meaningfully consider youth as a

mitigating circumstance. We agree.

       Cadenas then argues that a meaningful consideration requires an on-the-record

discussion and application of three youthful characteristics—(1) impetuousness and

underdeveloped sense of responsibility, (2) increased susceptibility to negative external

influences, and (3) unformed character and statistically higher prospects of report. We

                                              6
No. 36690-1-III
State v. Cadenas


disagree that O’Dell requires this. Rather, O’Dell says that “a trial court should consider

[lay testimony] in evaluating whether youth diminished a defendant’s culpability.” Id. at

697.

       This is what the trial court did. Both sides offered lay testimony on how youth

contributed to Cadenas’s crimes, and the trial court considered this evidence. It

nevertheless imposed a top of the standard range sentence.

       3.     INEFFECTIVE ASSISTANCE OF COUNSEL

       Cadenas argues his trial counsel was ineffective for not citing O’Dell and other

controlling authorities that authorize the trial court to sentence him below the standard

range and even waive the otherwise mandatory firearm enhancement.

       To show ineffective assistance of counsel, a defendant must show that

(1) counsel’s representation was deficient and (2) the deficiency was prejudicial. State v.

McFarland, 127 Wash. 2d 322, 334-35, 899 P.2d 1251 (1995). We need not address both

deficient performance and resulting prejudice if a defendant makes an insufficient

showing on either prong. State v. Gomez Cervantes, 169 Wash. App. 428, 434-35, 282
P.3d 98 (2012).

       The trial court did not indicate any confusion about the law or its own authority to

impose an exceptional sentence below the standard range. In fact, the trial court

acknowledged its authority to impose a lesser sentence on account of Cadenas’s youth

                                             7
No. 36690-1-III
State v. Cadenas


and discussed considerations expressed in O’Dell. We presume the trial court was

familiar with O’Dell and similar authorities and knew it could even waive the 60-month

firearm enhancement.

       Despite knowing that it could impose a lesser sentence on account of Cadenas’s

youth, it imposed the top of the standard range sentence. We are confident that defense

counsel’s failure to cite cases and discuss the law, which the trial court presumably

understood, did not prejudice Cadenas. Our conclusion might be different had the trial

court imposed a bottom of the standard range sentence.

       4.     DISCRETIONARY SUPERVISION FEES

       Cadenas contends the trial court erred in ordering him to pay supervisory fees for

community custody. He argues these fees are a discretionary cost that may not be

imposed on an indigent defendant such as himself. We disagree.

       In State v. Spaulding, No. 53253-1-II, slip op. at 8-9 (Wash. Ct. App. Nov. 17,

2020), https://www.courts.wa.gov/opinions/pdf/D2%2053253-1-II%20Published%

20Opinion.pdf, Division Two of this court held that a sentencing court is not

prohibited by RCW 10.01.160(3) from imposing community supervision fees on an

indigent defendant. Spaulding recognizes that RCW 10.01.160(3) prohibits discretionary

costs from being imposed on an indigent defendant. Spaulding then notes that

RCW 10.01.160(2) defines “cost” as an expense incurred by the State to prosecute a

                                             8
No. 36690-1-III
State v. Cadenas


defendant, to administer a deferred prosecution program, or to administer pretrial

supervision. Id. at 9. Spaulding correctly concludes that community supervision fees do

not qualify as a "cost" under that definition. Id.

       Nevertheless, RCW 9.94A.703(2)(d) explicitly permits a trial court to waive

community custody supervision fees. Here, the trial court expressed its desire to waive

all discretionary costs. Yet the aspect of the sentence that orders payment of community

custody supervision fees is buried in the middle of a list of conditions in preprinted text.

We suspect the trial court intended to waive these fees and remand to allow the trial court

to do so at its discretion.

       Affirmed, but remanded to consider waiving community custody supervision fees.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.


                                           Lawrence-Berrey, J.

WE CONCUR:




                                           Fearing, J.




                                              9